                Case 5:20-cv-04599-SVK Document 1 Filed 07/10/20 Page 1 of 43



 1   Brian J. Dunne (CA 275689)
     bdunne@bathaeedunne.com
 2   BATHAEE DUNNE LLP
     633 West Fifth Street, 26th Floor
 3   Los Angeles, CA 90071
 4   Tel: (213) 462-2772

 5   Yavar Bathaee (CA 282388)
     yavar@bathaeedunne.com
 6   Edward M. Grauman* (NY 4196390)
     egrauman@bathaeedunne.com
 7   Andrew C. Wolinsky* (NY 4892196)
 8   awolinsky@bathaeedunne.com
     BATHAEE DUNNE LLP
 9   445 Park Avenue, 9th Floor
     New York, NY 10022
10   Tel: (332) 205-7668
11
     Attorneys for Plaintiffs
12
13
14                                  UNITED STATES DISTRICT COURT
15
                                NORTHERN DISTRICT OF CALIFORNIA
16
17   Adam Bauer, on behalf of himself and            )
     all others similarly situated,                  ) Case Number:
18                                                   )
                      Plaintiffs,                    )
19                                                   ) Class Action Complaint
20          vs.                                      ) Jury Trial Demanded
                                                     )
21   LinkedIn Corporation,                           )
                                                     )
22                    Defendant.                     )
                                                     )
23
                                                     )
24                                                   )
                                                     )
25                                                   )
                                                     )
26
27

28

            *
                Pro hac vice to be sought.
                                             Class Action Complaint
                   Case 5:20-cv-04599-SVK Document 1 Filed 07/10/20 Page 2 of 43



 1                                                        TABLE OF CONTENTS
 2                                                                                                                                            PAGE

 3   PARTIES ....................................................................................................................................... 3
 4   I.         DEFENDANT..................................................................................................................... 3

 5   II.        PLAINTIFF ........................................................................................................................ 3
     JURISDICTION AND VENUE .................................................................................................... 4
 6
     FACTS ........................................................................................................................................... 5
 7
     I.         THE APPLE UNIVERSAL CLIPBOARD ....................................................................... 5
 8
                A.         Apple’s Handoff Feature......................................................................................... 5
 9
                B.         The Universal Clipboard ........................................................................................ 6
10
     II.        UNIVERSAL CLIPBOARD, ELECTRONIC COMMUNICATIONS, AND THE
11              UNDERSTANDING AND EXPECTATION OF PRIVACY .......................................... 9
     III.       LINKEDIN’S IOS APP REPEATEDLY READS THE CONTENTS OF THE
12
                UNIVERSAL CLIPBOARD WITHOUT USER PERMISSION ................................... 12
13   CLASS ACTION ALLEGATIONS ............................................................................................. 17
14   CLAIMS FOR RELIEF ................................................................................................................ 20
15   PRAYER FOR RELIEF ............................................................................................................... 40
16   JURY DEMAND .......................................................................................................................... 41

17
18
19
20
21

22
23
24
25
26
27
28

                                                            Class Action Complaint
                                                                       i
                 Case 5:20-cv-04599-SVK Document 1 Filed 07/10/20 Page 3 of 43



 1                                           INTRODUCTION
 2          1.       This lawsuit seeks to remedy a particularly brazen, indefensible privacy violation

 3   perpetrated en masse by one of the world’s largest and most trusted social networks, LinkedIn.
 4   Until abruptly exposed by Apple and independent developers, LinkedIn had programmed its
 5   iPhone and iPad applications to abuse Apple’s Universal Clipboard to brazenly read and divert
 6   LinkedIn users’ most sensitive data—including sensitive data from other Apple devices—without
 7   their consent or knowledge. LinkedIn’s conduct violated federal and State law, and harmed
 8   hundreds of thousands—if not millions—of LinkedIn users, including Plaintiff. Plaintiff brings
 9   this action on behalf of himself and others similarly situated.
10                                            *        *       *
11          2.       In Apple’s most recent beta release of its iOS mobile device operating system—
12   iOS 14—Apple added a new privacy setting that allows users to receive a notification each time
13   an app on their iPhone or iPad reads from the system clipboard. Many commenters hailed this and
14   related new features in iOS 14 as an important step toward improved data privacy in mobile devices
15   and their applications.
16          3.       But when developers and other beta testers began using the new privacy
17   notifications in iOS 14, they discovered something quite disturbing: LinkedIn’s mobile application
18   for iPhones and iPads was secretly reading users’ clipboards. A lot. Constantly, even.
19          4.       Specifically, as of July 2, 2020, LinkedIn’s iOS App was, after each user keystroke,
20   immediately reading the contents of the device’s system clipboard—the temporary storage where
21   users “cut” or “copy” information to for their own later use through a “paste” command in a

22   particular app and location.
23          5.       The system clipboard often contains some of the most sensitive data users routinely
24   and temporarily store on their devices. Indeed, users store information, such as photos, text
25   messages, e-mails, cryptographic keys, or even medical records, in their device clipboards to name
26   a few examples. And LinkedIn was surreptitiously reading it—again and again and again—without
27   any user-triggered paste commands, and without even notifying the user.
28

                                           Class Action Complaint
                                                      1
                 Case 5:20-cv-04599-SVK Document 1 Filed 07/10/20 Page 4 of 43



 1          6.       LinkedIn’s conduct, which continued for potentially years before Apple’s iOS 14
 2   beta laid bare its existence, was particularly egregious for users with more than one Apple device.

 3          7.       A feature on Apple iOS and MacOS devices called the Universal Clipboard allows
 4   nearby devices to share clipboard information. Thus, a photo “copied” on a Mac computer is
 5   instantly transferred to a nearby iPhone’s clipboard—but it only remains available to a user on that
 6   device for 120 seconds for security reasons.
 7          8.       Yet the LinkedIn App doesn’t just cut the user out of the clipboard equation—it
 8   circumvents the 120 second timeout on Apple’s Universal Clipboard. Specifically, the LinkedIn
 9   App repeatedly reads the Universal Clipboard with every user keystroke, and these “reads” are
10   interpreted by Apple’s Universal Clipboard as a “paste” command, which takes the temporary
11   information in the Universal Clipboard and removes the 120 second timeout. Simply put, LinkedIn
12   has not only been spying on its users, it has been spying on their nearby computers and other
13   devices, and it has been circumventing Apple’s Universal Clipboard timeout policy in doing so.
14          9.       Users expect the information that they place in their clipboard, including their
15   Universal Clipboard, to remain available only to them, to be used only with their consent. Indeed,
16   information such as photos, text and e-mail messages, voice recordings, and other
17   communications, are expected to remain in a clipboard until the user herself issues a paste
18   command or overwrites the information. LinkedIn ignored that expectation and intentionally and
19   repeatedly invaded user privacy—and it carefully hid what it was doing from users, knowing just
20   how far beyond the boundaries of reasonable conduct it had gone.
21          10.      The LinkedIn App’s egregious behavior was never disclosed to users. Indeed, until

22   recently, users had no idea that their most sensitive communications were being indiscriminately
23   intercepted and read by the LinkedIn App, including prior to, or contemporaneously with,
24   transmission from one device to another.
25          11.      This action seeks to hold LinkedIn responsible for its misbehavior.
26
27
28

                                          Class Action Complaint
                                                     2
              Case 5:20-cv-04599-SVK Document 1 Filed 07/10/20 Page 5 of 43



 1                                              PARTIES
 2   I.     DEFENDANT

 3          12.    Defendant LinkedIn is a Sunnyvale, California-based corporation incorporated
 4   under the laws of Delaware.
 5          13.    LinkedIn is a social network focusing on professional connections. It has
 6   approximately 675 million members worldwide, including within its membership executives form
 7   every Fortune 500 company.
 8          14.    LinkedIn itself has over 10,000 employees and offices worldwide, with its
 9   headquarters at 10000 W. Maude, Sunnyvale, CA 94085.
10          15.    On Apple computer desktops, users typically interact with LinkedIn using a web
11   browser, but on mobile devices, such as iPhones and iPads, users predominantly use LinkedIn’s
12   native mobile app for iOS (the “LinkedIn App”).
13   II.    PLAINTIFF
14          16.    Plaintiff Adam Bauer (“Plaintiff”) is a natural person who resides in New York,
15   New York. Plaintiff routinely uses the LinkedIn App on his iPhone and iPad devices. Plaintiff has
16   a valid and active LinkedIn account, which he uses (and during the Class Period used) in
17   conjunction with the LinkedIn App to interact with the LinkedIn social network.
18          17.    Plaintiff routinely and frequently uses (and during the Class Period used) the
19   LinkedIn App within proximity of his other Apple devices, including Macintosh computers. All
20   of his devices, including his Macintosh computers are logged in using, and associated with, the
21   same iCloud account.

22          18.    Plaintiff has (and during the Class Period had) Handoff and Universal Clipboard
23   enabled on his devices.
24          19.    Plaintiff routinely stores (and during the Class Period stored) sensitive information
25   in his device clipboards on a temporary basis, including, for example, pictures, videos, audio
26   recordings, and portions of e-mails and text messages.
27
28

                                         Class Action Complaint
                                                    3
               Case 5:20-cv-04599-SVK Document 1 Filed 07/10/20 Page 6 of 43



 1           20.     Plaintiff routinely uses (and during the Class Period used) the LinkedIn App while
 2   also storing information such as the information identified in the previous paragraph in his device

 3   clipboards, including on the clipboards of nearby devices while using the LinkedIn App.
 4           21.     Plaintiff did not expect that information in the clipboards of his devices, including
 5   nearby devices, would be read by LinkedIn unless he entered a “paste” command on his device.
 6   He was not aware that apps or any other software had access to this information without his
 7   affirmative consent by means of a paste command.
 8           22.     If Plaintiff knew the truth about LinkedIn’s surreptitious reading of the contents of
 9   his clipboards, including the Universal Clipboard populated by nearby devices, he would not have
10   used the LinkedIn App.
11                                    JURISDICTION AND VENUE
12           23.     This Court has subject matter over the claims in this action under 28 U.S.C. § 1331
13   because all claims arise under federal law. This Court may exercise supplemental jurisdiction
14   pursuant to 28 U.S.C. § 1367 over the remaining state common law and statutory claims as these
15   state law claims are part of the same case or controversy as the federal statutory claims over which
16   the Court has original jurisdiction.
17           24.     This Court also has subject matter jurisdiction pursuant to the Class Action Fairness
18   Act of 2005, 28 U.S.C. § 1332(d)(2), because this is a class action, including claims asserted on
19   behalf of a nationwide class, filed under Rule 23 of the Federal Rules of Civil Procedure; there are
20   likely to be hundreds of thousands if not millions of putative class members; and the amount in
21   controversy exceeds the jurisdictional amount of $5 million.

22           25.     This Court has personal jurisdiction over LinkedIn because its headquarters is based
23   in California, because it conducts substantial business from which the claims in this case arise in
24   California, and because LinkedIn has agreed to personal jurisdiction in this Court.
25           26.     Venue is appropriate in this judicial district pursuant to 28 U.S.C. § 1391 because
26   LinkedIn is headquartered in this judicial district and because LinkedIn has agreed that venue is
27   proper in this district.
28

                                            Class Action Complaint
                                                       4
               Case 5:20-cv-04599-SVK Document 1 Filed 07/10/20 Page 7 of 43



 1                                                 FACTS
 2   III.   THE APPLE UNIVERSAL CLIPBOARD

 3          A.      Apple’s Handoff Feature
 4          27.     In the summer of 2014, Apple announced a new set of features on its iOS and
 5   MacOS devices that allowed information to move seamlessly among certain of those devices. For
 6   example, a user viewing a web page on their desktop could, for the first time, resume viewing the
 7   same webpage on a mobile device, such as an iPhone. Apple calls this functionality Handoff.
 8          28.     Handoff is enabled on MacOS and iOS devices by default and remains active for
 9   most applications unless expressly turned off by a user.
10          29.     Handoff implements what Apple calls continuity features. As Apple describes on
11   its support site, Handoff allows a user to pick up where they left off:
12                  Pick up where you left off with Handoff on Mac

13                  With Handoff, you can start something on one device (Mac, iPhone,
                    iPad, or Apple Watch) and then pick it up on another without losing
14
                    focus on what you’re doing. For example, look at a webpage on your
15                  iPhone, then pick up where you left off in Safari on your Mac. You
                    can use Handoff with many Apple apps—for example, Calendar,
16                  Contacts, Pages, or Safari. Some third-party apps may also work
                    with Handoff.
17
18          30.     To accomplish Handoff functionalities, Apple relies on several components,
19   including Apple’s iCloud system, Bluetooth Low Energy (“BLE”) and wireless networking (e.g.,
20   WiFi, LTE) subsystems on each Apple device, and the contents of temporary storage stored in
21   each device’s random-access memory (“RAM”).
22          31.     These components work together to allow the seamless discovery of an iCloud
23   user’s nearby Apple devices and transmission of information across those devices, including
24   iPhones, iPads, and Macintosh desktop computers.
25          32.     Handoff requires that Apple’s “continuity” conditions be met, which include that:
26   (a) a source device (e.g., iPhone, iPad, Mac) is signed into Apple’s iCloud with an authenticated
27   Apple ID and has BLE and wireless networking components enabled; and (b) each potential
28   continuity device (i.e., a different iPhone, iPad, or Mac) is within BLE range and is authenticated

                                           Class Action Complaint
                                                      5
               Case 5:20-cv-04599-SVK Document 1 Filed 07/10/20 Page 8 of 43



 1   with Apple’s iCloud system using the same Apple ID. If any continuity conditions are not met on
 2   a particular continuity-capable device (e.g., iPhone, iPad, or Mac running iOS 10+/Mac OS

 3   10.10+), Handoff is not allowed to transmit information across devices.
 4          33.     Handoff-enabled applications on Apple devices generally send information used in
 5   common applications—for example, Apple’s Safari web browser, Apple’s Messages app, and
 6   Apple’s News and Books e-reading apps.
 7          34.     Handoff-enabled applications initiate various messages intended for nearby
 8   continuity-capable devices as the user uses an application; these messages are exchanged between
 9   and among devices when Handoff-enabled applications are opened or closed or upon some user-
10   triggered event.
11          B.      The Universal Clipboard
12          35.     In 2016, Apple extended Handoff to a well-known operating system feature—the
13   system clipboard. Indeed, clipboard functionality has been part of every major operating system
14   for several decades. A clipboard has traditionally been a temporary place to store text or other
15   content, such that the information stored on the clipboard can be placed in another location or in
16   another application.
17          36.     Information is “cut” or “copied” to a clipboard, and then “pasted” in another
18   location. If information is “cut” from a location, it is removed from that location and placed in the
19   clipboard. If it is copied, it remains in the original location and a copy is placed on the clipboard.
20   Information on the clipboard remains there until the user expresses an intent to place the
21   information in a particular location.

22          37.     Without a paste action, a user’s copied or cut data remains in the clipboard until
23   another copy or cut command overwrites that information. Generally, clipboards store only one
24   thing at a time, though some specialized clipboards, such as those in certain applications, have
25   “histories” that allow several things to be copied to a clipboard. Apple’s system clipboard does not
26   implement a “history” feature. It stores only one thing at a time.
27
28

                                             Class Action Complaint
                                                        6
                Case 5:20-cv-04599-SVK Document 1 Filed 07/10/20 Page 9 of 43



 1          38.     Clipboards are typically memory locations on a local computer and are not
 2   transmitted across devices or to a centralized server. They remain in temporary storage—in most

 3   instances in memory allocated by the operating system in a device’s RAM.
 4          39.     As part of the new Handoff functionality, Apple in 2016 announced a Universal
 5   Clipboard that allowed information copied or cut to a clipboard on one device to be accessible on
 6   another. Thus, for example, a user could copy the contents of a text message on his iPhone and
 7   paste it into an application open on his iPad.
 8          40.     The Universal Clipboard is a facility that         (a) discovers nearby devices,
 9   (b) interfaces with Apple’s cloud-based servers, iCloud, for authentication and other coordination,
10   (c) initiates the transmission of information using each device’s BLE and other wireless
11   networking subsystems, and (d) ensures that information in the Universal Clipboard expires after
12   a two-minute period.
13
14
15
16
17
18
19
20
21

22
23
24          41.     This facility’s purpose is to provide electronic communications across devices,
25   including by communicating with Apple’s iCloud, an electronic communications service that
26   electronically stores and maintains electronic information for iCloud users across various Apple
27   devices.
28

                                           Class Action Complaint
                                                      7
                Case 5:20-cv-04599-SVK Document 1 Filed 07/10/20 Page 10 of 43



 1          42.     The Universal Clipboard sends and receives electronic communications to one or
 2   more devices using BLE, authenticates each discovered device using iCloud, and temporarily

 3   stores and retrieves information transmitted to and from each device’s system clipboard.
 4          43.     Specifically,    the    Universal   Clipboard     allows    information—including
 5   communications—copied and cut on a first continuity-enabled Apple device (e.g., iPhone, iPad,
 6   or Mac), to remain in a memory location on both the first continuity-enabled Apple device and one
 7   or more additional continuity-enabled Apple devices for a limited time, where the information can
 8   be accessed across applications by the user through a paste command.
 9          44.     As Apple explains on its support page:
10                  With Universal Clipboard, you can copy text, images, photos, and
                    videos on one Apple device and then paste the content on another
11                  Apple device. For example, you can copy a recipe from your Mac
                    and paste it into a note on your nearby iPhone. Or copy a file from
12
                    one Mac to paste in a folder on another Mac.
13          45.     Importantly, Apple is clear that the information is accessible when it is pasted by
14   the user to a specified app or location.
15          46.     Indeed, Apple provides detailed instructions as to how Universal Clipboard is
16   supposed to work:
17                       •   Copy on a device: Select the content you want to copy, then
                             copy it. For example, on your Mac, press Command-C or
18
                             choose Edit > Copy.
19
                             The copied content is available to paste on your other
20                           devices only for a short time.

21                       •   Paste on a device: Position the pointer where you want to
                             paste the content, then paste it. For example, on your iPad,
22                           double tap, then choose Paste from the options.
23          47.     The Universal Clipboard operates both as a conventional clipboard, allowing copy,
24   cut and pasting functionality across applications on the same device, as well as a cross-device
25   clipboard. That is, the Universal Clipboard ensures that information and communications copied
26   by a user are temporarily stored, then seamlessly transmitted to nearby continuity-capable Apple
27   devices.
28

                                           Class Action Complaint
                                                      8
              Case 5:20-cv-04599-SVK Document 1 Filed 07/10/20 Page 11 of 43



 1          48.     A continuity-capable Apple device (e.g., iPhone, iPad, or Mac) retrieves
 2   information from the Universal Clipboard when a user affirmatively pastes to a designated

 3   application or location, and in the case of the cross-device clipboard, when the user affirmatively
 4   pastes on a different device within a 120-second time period.
 5          49.     If nothing is pasted from the Universal Clipboard within 120 seconds of a copy
 6   command (which places information in the Universal Clipboard facility and pushes it to nearby
 7   continuity-capable devices), the transmitted contents of the Universal Clipboard are destroyed in
 8   all destination devices—but the copied information remains on the local clipboard of the device
 9   where it originated (i.e., was copied).
10          50.     If, however, a paste command is entered on a destination device within 120 seconds
11   of Universal Clipboard transmission, the contents of the Universal Clipboard are stored on that
12   destination device’s local clipboard—and become accessible on the destination device without any
13   time limit.
14   IV.    UNIVERSAL CLIPBOARD, ELECTRONIC COMMUNICATIONS, AND THE
15          UNDERSTANDING AND EXPECTATION OF PRIVACY
16          51.     The Universal Clipboard is designed to work out of the box with apps on iOS and
17   MacOS devices. Namely, applications such as Calendar, Contacts, Mail, Messages, Notes, and
18   Safari are all configured to use Handoff and the Universal Clipboard by default.
19          52.     The information pasted to, from, and within these applications is thus
20   predominantly the contents of electronic communications. For example, in the Messages app, a
21   user can copy an image sent by another user and paste that image into a message to a different

22   user. Indeed, virtually any form of electronic communication can be stored in a device clipboard,
23   including audio recordings, general files, videos, photos, text messages, and medical information.
24          53.     With respect to the Safari web browser, users obtain information from web servers
25   through Hypertext Transfer Protocol (“HTTP”) or the secure, encrypted version of the protocol
26   Hypertext Transfer Protocol Secure (“HTTPS”) requests.
27          54.     Private information is often sent and received through HTTPS. The contents of the
28   requests, including requests to POST and GET information are encrypted to prevent interception.

                                           Class Action Complaint
                                                      9
              Case 5:20-cv-04599-SVK Document 1 Filed 07/10/20 Page 12 of 43



 1   A person accessing a secure website, such as an online banking portal or their webmail, will do so
 2   through HTTPS, with all of the information sent to or from the HTTPS server encrypted. This

 3   prevents a third-party listening in on the transfer from reading the contents of the requests made
 4   to the web server and the potentially private contents returned from the web server.
 5          55.     Users frequently copy and paste information while working in their web browser.
 6   For example, a user may copy something from an e-mail displayed in their Gmail webmail and
 7   paste that information into another e-mail message.
 8          56.     When a user does this, the information is placed into the Universal Clipboard,
 9   where it remains until it is overwritten. Moreover, the information in the Universal Clipboard is
10   accessible to nearby Apple devices for 120 seconds if those devices have Bluetooth enabled and
11   are logged into Apple’s iCloud servers.
12          57.     In the case of material copied or cut into the Universal Clipboard from a webpage,
13   particularly a secure webpage, the user does not expect that the unencrypted contents of his
14   communications with the secure site will be accessible by others, including other applications or
15   apps on nearby mobile devices.
16          58.     The same is true for information copied or cut to the Universal Clipboard from an
17   e-mail client, from Apple’s Messages app, or from any other app primarily directed towards
18   sending, receiving, and displaying electronic communications.
19          59.     A user expresses his or her intent—and consent—to access the information in the
20   Universal Clipboard is by entering a paste command. Users do not reasonably expect that the
21   contents of their clipboard (particularly when the clipboard contains personal electronic

22   communications, voice recordings, photos, passwords, cryptographic keys, and the like) to be
23   accessible by other applications or devices unless and until the user herself enters a paste
24   command.
25          60.     The user thus has a reasonable expectation of privacy in the contents of her
26   clipboard. For example, a user would not, and reasonably should not, expect that information that
27   is, for example, encrypted in transit to a web server (such as for information copied from a secure
28

                                          Class Action Complaint
                                                    10
              Case 5:20-cv-04599-SVK Document 1 Filed 07/10/20 Page 13 of 43



 1   site in Safari) will be autonomously accessed—in unencrypted form, no less—by other
 2   applications if the user copies that information into her device’s clipboard for her own later use.

 3          61.     Moreover, a user who copies the contents of an e-mail message on her Mac or iPad
 4   does not, and reasonably should not, expect that the contents of that message will, without user
 5   intervention, be accessed by apps on her iPhone. A reasonable iPhone, iPad, or Mac user expects,
 6   and reasonably should expect, that only apps (whether local or on a Handoff device) that
 7   affirmatively receive a paste command from the user will receive the information she has placed
 8   in the Universal Clipboard or on her own local clipboard.
 9          62.     A user’s paste command is unmistakable on most devices. For example, on iOS-
10   touch-based devices, Apple has carefully defined gestures and interactions to ensure that a user
11   has expressed her intent to copy, cut, or paste information to the Universal Clipboard. As Apple
12   explains on its support site:
13                  Copy, cut, or paste
14                      •   Copy: Pinch closed with three fingers.
15                      •   Cut: Pinch closed with three fingers two times.
16
                        •   Paste: Pinch open with three fingers.
17
                    You can also touch and hold a selection, then tap Cut, Copy, or
18                  Paste.

19          63.     These complex gestures are designed to require a deliberate act by the user, and this
20   is not an accident. The design ensures that information is placed in, and read from, a user’s
21   Universal Clipboard and local device clipboard only when the user intends to do so.
22          64.     This is because for most users, including Plaintiff, the Universal Clipboard
23   routinely and frequently stores a wide range of highly sensitive information on a temporary basis.
24   For example, users routinely store medical information, passwords, cryptographic tokens, text
25   message contents, private and personal photos, and the contents of e-mails in the Universal
26   Clipboard for temporary storage and retrieval.
27          65.     The most common use cases for users, including for Plaintiff, are the copying and
28   pasting of images, files, and text from web browsers (including from secure webpages), messaging

                                          Class Action Complaint
                                                    11
              Case 5:20-cv-04599-SVK Document 1 Filed 07/10/20 Page 14 of 43



 1   apps, or the system file browser (e.g., the Finder). During the course of a day, a user (including
 2   Plaintiff) copies and pastes electronic communications on an iPhone or computer countless times.

 3   This is all done with the expectation that what the user places in the Universal Clipboard is
 4   accessible when the user wants that information—but only at the user’s consent and command
 5   through a user-initiated paste command.
 6          66.     An example of a common use case by Apple device users, including Plaintiff, is a
 7   photo received as part of a text message. An iPhone or iPad user will frequently copy the text or
 8   image in an iMessage and resend it to another user in another text message or e-mail. The user
 9   expects, and reasonably should expect, that the copied image will be accessible only by her—and
10   only when she indicates that the information should be pasted. No reasonable user expects that a
11   photo temporarily copied into the clipboard on an iPhone will be autonomously accessed and used
12   by other applications on that iPhone—let alone applications on another Apple device.
13          67.     Put simply, clipboards generally, and the Universal Clipboard specifically, are
14   meant to allow a user to store and receive information in a temporary space in memory. The only
15   person expected to access that information is the user. Users do not, and reasonably should not,
16   expect that electronic communications—including the substance of e-mails, messages, photos, and
17   other communications—will be autonomously read by any apps residing on nearby Apple devices,
18   nor do they expect that the contents of nearby Apple devices’ clipboards will be read by apps on
19   their local device without an affirmative paste command by the user.
20   V.     LINKEDIN’S IOS APP REPEATEDLY READS THE CONTENTS OF THE
21          UNIVERSAL CLIPBOARD WITHOUT USER PERMISSION.

22          68.     Millions of users access the LinkedIn social network through a native app on their
23   iPhones and iPads, the LinkedIn App. Indeed, approximately 57% of LinkedIn’s traffic comes
24   from mobile devices.
25          69.     The LinkedIn App is programmed to enable social interactions on a network,
26   facilitate communications with other users, including through messages, and to allow the user to
27   read and write LinkedIn posts.
28

                                         Class Action Complaint
                                                   12
              Case 5:20-cv-04599-SVK Document 1 Filed 07/10/20 Page 15 of 43



 1          70.     In 2019, LinkedIn generated $6.8 billion in revenue. The company made money on
 2   premium subscriptions as well as by selling advertising targeting its users. According to estimates,

 3   LinkedIn’s users are each worth $78.27 to the company. Moreover, the average revenue per user
 4   on LinkedIn is $3.21.
 5          71.     The LinkedIn App is developed by LinkedIn and distributed on Apple’s App Store
 6   for iOS devices, including the iPhone and iPad, which are some of the most popular mobile and
 7   touch-enabled devices in the United States.
 8          72.     In early 2020, Apple began beta-testing its newest iOS operating system release:
 9   iOS 14. One new feature introduced in iOS 14 is the ability to configure the operating system to
10   provide a notification each time data is “pasted” from the system clipboard or the Universal
11   Clipboard.
12          73.     Developers and other iOS 14 beta testers who enabled this feature discovered for
13   the first time that the LinkedIn App for the iPhone and iPad was frequently reading from the
14   Universal Clipboard and system clipboard and “pasting” its contents without the user’s permission,
15   i.e., even when the user had never entered a paste command on a device or in the LinkedIn App.
16          74.     As one user on twitter, @DonCubed, noted on or around July 2nd, 2020, LinkedIn
17   was reading from the Universal Clipboard after every keystroke on the LinkedIn App without
18   users’ knowledge or permission. If not for the new clipboard notification in iOS 14, LinkedIn App
19   users, including Plaintiff, would never have known that the contents of their Universal Clipboard
20   was being read repeatedly by LinkedIn and used by the LinkedIn iOS App.
21

22
23
24
25
26
27
28

                                          Class Action Complaint
                                                    13
              Case 5:20-cv-04599-SVK Document 1 Filed 07/10/20 Page 16 of 43



 1          75.     @DonCubed also discovered that the information in his Universal Clipboard was
 2   being copied from the clipboard of his MacBook Pro to his nearby mobile device. He posted a

 3   video demonstrating the repeated, involuntary reading by LinkedIn from his Universal Clipboard
 4   and system clipboard, including from information stored across different devices.
 5
 6
 7
 8
 9
10
11
12
13
14
15
16
17
18
19          76.     A LinkedIn senior executive and engineer acknowledged this behavior by
20   LinkedIn’s App and confirmed that the LinkedIn iOS App’s code was written to repeatedly read
21   the contents of the Universal Clipboard and system clipboard, including to compare the clipboard
22   contents to what is typed into a text box in the LinkedIn App.
23          77.     This behavior requires extensive interaction with the iPhone and iPad application
24   programing interfaces (“APIs”) in iOS. The Universal Clipboard and system clipboard cannot be
25   accessed inadvertently—an app must be coded to specifically read from a clipboard (sometimes
26   referred to as a pasteboard).
27
28

                                          Class Action Complaint
                                                    14
              Case 5:20-cv-04599-SVK Document 1 Filed 07/10/20 Page 17 of 43



 1          78.     Indeed, the Universal Clipboard is integrated with the general system clipboard /
 2   pasteboard on Apple devices. As Apple explains in its documentation for the NSPasteboard object,

 3   interactions with the general pasteboard automatically work with the Universal Clipboard:
 4                  The general pasteboard, available by way of the general class
                    method, automatically participates with the Universal Clipboard
 5                  feature in macOS 10.12 and later and in iOS 10.0 and later. There is
                    no macOS API for interacting with this feature.
 6
 7          79.     This documentation makes clear that by interacting with the operating system’s
 8   general pasteboard, LinkedIn not only knew it was reading information placed in the clipboard by
 9   the user for his own purposes, but also that the contents of the Universal Clipboard would be
10   transferred to and from nearby devices as part of the Universal Clipboard and Continuity
11   subsystems.
12          80.     Indeed, LinkedIn reads from the Universal Clipboard contemporaneously with the
13   transfer of the same information to other nearby devices. The Universal Clipboard’s contents are
14   stored in a subsystem in iOS that allocates memory storage to hold information cut or copied to
15   the clipboard. That subsystem then transmits the contents of the Universal Clipboard to nearby
16   devices through a facility capable of sending and receiving electronic communications using BLE
17   and authenticating / identifying the nearby devices using Apple’s iCloud service.
18          81.     By repeatedly reading from the Universal Clipboard, the LinkedIn App ensures that
19   it can read the contents of the Universal Clipboard prior to, or contemporaneously with, the
20   transmission from nearby devices.
21          82.     For example, if a user has the LinkedIn App open on his iPhone and walks within
22   BLE range of a nearby Macintosh computer, the contents of the Macintosh computer’s clipboard
23   are transferred to the iPhone—where the LinkedIn App immediately and surreptitiously reads it at
24   the first user keystroke.
25          83.     Because the data transferred through the Universal Clipboard expires on remote
26   devices after 120 seconds, the LinkedIn App is designed to circumvent the timer by reading the
27   contents of the Universal Clipboard upon every keystroke in the LinkedIn App. The act of reading
28   the contents of the Universal Clipboard is understood by iOS as a “paste” command, no different

                                         Class Action Complaint
                                                   15
              Case 5:20-cv-04599-SVK Document 1 Filed 07/10/20 Page 18 of 43



 1   than one that would be normally issued by a user. Once that command is triggered by LinkedIn,
 2   the information pulled from the Universal Clipboard becomes permanent on the remote device.

 3          84.       In the case above, (a) the iPhone running the LinkedIn iOS App comes within range
 4   of a Macintosh with private information in the Macintosh’s local clipboard; (b) the information in
 5   the Macintosh’s clipboard is transmitted, upon authentication through iCloud, to the iPhone, and
 6   (c) the LinkedIn iOS App on the iPhone immediately reads the contents of the Universal Clipboard,
 7   making that information permanent on the iPhone, which in turn means that the information can
 8   be accessed by LinkedIn and other apps on the iPhone even after the 120 seconds have expired.
 9          85.       This repeated reading is unmistakably intentional, as it has the effect of
10   circumventing the automatic deletion of Universal Clipboard contents pushed to remote devices.
11          86.       As another example, if an iPhone running LinkedIn stores information in its local
12   clipboard, that information is immediately captured and intercepted by the LinkedIn App (when
13   the user enters keystrokes) as it is transferred via Universal Clipboard to nearby devices.
14          87.       This frequent interception of personal and private information in device clipboards
15   is highly invasive. Indeed, users, including Plaintiff, routinely copy or cut electronic
16   communications, including personal information from messages and e-mails, into the Universal
17   Clipboard. They do not expect that LinkedIn is reading this information unless they expressly paste
18   that information into the LinkedIn App.
19          88.       Plaintiff and the Class Members never authorized LinkedIn to receive, access, or
20   intercept the data that the LinkedIn App accessed and copied. LinkedIn’s iOS users, including
21   Plaintiffs and the Class Members were not informed that LinkedIn has repeatedly accessed the

22   contents of their Universal Clipboard, including electronic communications stored there, without
23   authorization.
24          89.       Moreover, LinkedIn never disclosed in any user agreement or public website that
25   it reads the contents of user clipboards, including electronic communications cut or copied to the
26   Universal Clipboard. It did so in secret.
27
28

                                           Class Action Complaint
                                                     16
              Case 5:20-cv-04599-SVK Document 1 Filed 07/10/20 Page 19 of 43



 1                                 CLASS ACTION ALLEGATIONS
 2                              The Nationwide LinkedIn App User Class

 3          90.     Plaintiff brings this nationwide class action pursuant to Rule 23 of the Federal Rules
 4   of Civil Procedure, individually and on behalf of all members of the following Class:
 5                  All natural-person LinkedIn users who installed and used the
                    LinkedIn App within the United States from September 13, 2016 (or
 6                  the earliest date LinkedIn began reading from device clipboards
                    without consent) until the present (the “Class Period”), or in the
 7
                    alternative, until the date upon which LinkedIn ceased or ceases
 8                  accessing electronic communications and information in the Apple
                    Universal Clipboard without notification and consent.
 9
            91.     Excluded from the Class are the following individuals and/or entities: LinkedIn and
10
     its parents, subsidiaries, affiliates, officers and directors, current or former employees, and any
11
     entity in which LinkedIn has a controlling interest; counsel for the putative class and their
12
     immediate family members; and all judges and court staff assigned to hear or administer any aspect
13
     of this litigation, as well as their immediate family members.
14
                                    The Nationwide Continuity Class
15
            92.     Plaintiff brings this nationwide class action pursuant to Rule 23 of the Federal Rules
16
     of Civil Procedure, individually and on behalf of all members of the following Class:
17
                    All natural-person LinkedIn users of the LinkedIn App who own and
18                  actively use at least two continuity-capable Apple devices, and
                    installed and used the LinkedIn App within the United States from
19                  September 13, 2016 (or the earliest date LinkedIn began reading
20                  from device clipboards without consent) until the present (the “Class
                    Period), or in the alternative, until the date upon which LinkedIn
21                  ceased or ceases accessing electronic communications and
                    information in the Apple Universal Clipboard without notification
22                  and consent.
23          93.     Plaintiffs reserve the right to modify or amend the definition of the proposed

24   Classes before the Court determines whether certification is appropriate. Unless stated otherwise,

25   for example with respect to a particular count, members of either or both classes are referred to in

26   this Complaint as the Class Members.

27
28

                                          Class Action Complaint
                                                    17
              Case 5:20-cv-04599-SVK Document 1 Filed 07/10/20 Page 20 of 43



 1                                   Numerosity and Ascertainability
 2          94.     The Classes are so numerous that joinder of all members is impracticable. On

 3   information and belief there are more than 160 million LinkedIn users in the United States, millions
 4   of whom have used the LinkedIn App and have been injured by the conduct alleged herein. The
 5   likely millions of members of the putative class are identifiable and ascertainable based on
 6   LinkedIn’s records.
 7          95.     Plaintiffs anticipate providing appropriate notice to the certified Classes, in
 8   compliance with Fed. R. Civ. P. 23(c)(1)(2)(A) and/or (B), to be approved by the Court after class
 9   certification, or pursuant to court order under Fed. R. Civ. P. 23(d).
10                                   Predominance of Common Issues
11          96.     This action satisfied the requirements of Fed. R. Civ. P. 23(a)(2) and 23(b)(3)
12   because questions of law and fact that have common answers that are the same for the Classes
13   predominate over questions affecting only individual Class members. These include, without
14   limitation, the following:
15                   a.      Whether LinkedIn intentionally intercepted, endeavored to intercept, or
16   procured any other person to intercept or endeavor to intercept Plaintiff’s and the Class
17   Members’ electronic communications from the Universal Clipboard.
18                   b.      Whether LinkedIn intentionally accessed, endeavored to access, or
19   procured any other person to access or endeavor to access Plaintiff’s and the Class Members’
20   Universal Clipboards.
21                   c.      Whether LinkedIn had authorization to intercept or access Plaintiff’s and

22   the Class Members’ Universal Clipboards and communications from Plaintiff’s and the Class
23   Members’ Universal Clipboards.
24                   d.      The amount of statutory damages that should be levied against LinkedIn.
25                   e.      Whether LinkedIn should be enjoined from its violations of the Electronic
26   Communications Privacy Act and the Stored Communications Act.
27                   f.      Whether LinkedIn’s conduct was unlawful.
28

                                           Class Action Complaint
                                                     18
              Case 5:20-cv-04599-SVK Document 1 Filed 07/10/20 Page 21 of 43



 1                                                Typicality
 2          97.     This action satisfies the requirements of Fed. R. Civ. P. 23(a)(3) because Plaintiff’s

 3   claims are typical of the claims of other Class members and arise from the same course of conduct
 4   by Defendant LinkedIn. The relief Plaintiffs seek is typical of the relief sought for the absent Class
 5   members.
 6                                       Adequate Representation
 7          98.     Plaintiff will fairly and adequately represent and protect the interests of the Classes.
 8   Plaintiff has retained counsel with substantial experience in prosecuting consumer class actions,
 9   including actions involving the unauthorized access of sensitive, personal information.
10          99.     Plaintiff and his counsel are committed to vigorously prosecuting this action on
11   behalf of the Classes and have the financial resources to do so. Neither Plaintiff nor his counsel
12   have interests adverse to those of the Class.
13                                               Superiority
14          100.    This action satisfies the requirements of Fed. R. Civ. P. 23(b)(2) because Defendant
15   LinkedIn has acted and refused to act on grounds generally applicable to the Classes, thereby
16   making appropriate final injunctive and/or corresponding declaratory relief with respect to each
17   Class as a whole.
18          101.    This action satisfies the requirements of Fed. R. Civ. P. 23(b)(3) because a class
19   action is superior to other available methods for the fair and efficient adjudication of this
20   controversy. The common questions of law and fact regarding Defendant LinkedIn and
21   responsibility predominate over any question affecting only individual Class members.

22          102.    Because the damages suffered by each individual Class member may be relatively
23   small, the expense and burden of individual litigation would make it very difficult or impossible
24   for individual Class members to redress the wrongs done to each of them individually, such that
25   most or all Class members would have no rational economic interest in individually controlling
26   the prosecution of specific actions, and the burden imposed on the judicial system by individual
27   litigation by even a small fraction of the Class would be enormous, making class adjudication the
28   superior alternative under Fed. R. Civ. P. 23(b)(3)(A).

                                           Class Action Complaint
                                                     19
              Case 5:20-cv-04599-SVK Document 1 Filed 07/10/20 Page 22 of 43



 1          103.    The conduct of this action as a class action presents far fewer management
 2   difficulties, far better conserves judicial resources and the parties’ resources, and far more

 3   effectively protects the rights of each Class member than would piecemeal litigation. Compared
 4   to the expense, burdens, inconsistencies, economic infeasibility, and inefficiencies of
 5   individualized litigation, the challenges of managing this action as a class are substantially
 6   outweighed by the benefits to the legitimate interests of the parties, the court, and the public of
 7   class treatment in this Court, making class adjudication superior to other alternatives, under Fed.
 8   R. Civ. P. 23(b)(3)(D).
 9          104.    Plaintiffs are not aware of any obstacles likely to be encountered in the management
10   of this action that would preclude its maintenance as a class action. Rule 23 provides the Court
11   with authority and flexibility to maximize the efficiencies and benefits of the class mechanism and
12   reduce management challenges. The Court may, on motion of Plaintiffs or on its own
13   determination, certify nationwide, statewide, and/or multistate classes for claims sharing common
14   legal questions; utilize the provisions of Rule 23(c)(4) to certify any particular claims, issues, or
15   common questions of fact or law for class-wide adjudication; certify and adjudicate bellwether
16   class claims; and utilize Rule 23(c)(5) to divide any class into subclasses.
17                                         CLAIMS FOR RELIEF
18                                         COUNT ONE
                          (on behalf of Plaintiff and the Continuity Class)
19                   THE ELECTRONIC COMMUNICATIONS PRIVACY ACT
                                     (18 U.S.C. § 2510, et seq.)
20
            105.    Plaintiff realleges and incorporates by reference all the preceding paragraphs and
21
     allegations of this Complaint as if fully set forth here.
22
            106.    LinkedIn designs, develops, releases, and supports interactive software applications
23
     for Apple iOS devices, including the LinkedIn native app for Apple iPhone and Apple iPad (the
24
     “LinkedIn App”).
25
            107.    LinkedIn, through the LinkedIn App, surreptitiously abuses Apple’s Universal
26
     Clipboard, in violation of 18 U.S.C. § 2510, et seq.
27
28

                                            Class Action Complaint
                                                      20
              Case 5:20-cv-04599-SVK Document 1 Filed 07/10/20 Page 23 of 43



 1          108.    For example, version 9.1.183 of the LinkedIn App, released in late June 2020,
 2   performs as follows in normal operation:

 3                  •   When the LinkedIn App is in the foreground of an iPhone or iPad, LinkedIn
 4                      deliberately and repeatedly accesses the clipboard—including the Universal
 5                      Clipboard, if available—with each keystroke in the app. That is, every time a
 6                      user of the LinkedIn App (1) types into the search bar; (2) writes a post (or
 7                      comments on another’s post); (3) writes or responds to a LinkedIn message;
 8                      (4) creates or edits their LinkedIn profile; (5) applies for a job; or (6) does
 9                      anything else that involves entering a single typed character, LinkedIn reads
10                      the user’s clipboard.
11                  •   LinkedIn does not tell users it is reading their clipboard. It does not ask users
12                      for their permission to read their clipboard. And it does not disclose anywhere
13                      that the LinkedIn App is constantly reading an iPhone or iPad user’s
14                      clipboard—not just from that device, but from other Apple devices, including
15                      Mac computers, in the room with that particular iPhone or iPad.
16                  •   Nonetheless, the LinkedIn App is constantly reading a user’s clipboard—from
17                      the device on which the App is running, and from other nearby Apple devices
18                      and computers signed in with the same Apple ID. And when the LinkedIn
19                      App—without a user’s knowledge or permission—reads that user’s Universal
20                      Clipboard, it changes things. Most egregiously, when the LinkedIn App on an
21                      iPhone or iPad reads a user’s Universal Clipboard, this secret behavior changes

22                      the contents of the user’s on-device clipboard, thereby circumventing Apple’s
23                      security-critical timeout limitation on Universal Clipboard persistence.
24          109.    Thus, even though Apple designed its continuity system from the ground up to
25   ensure that information copied on one Apple device (for example, a user’s MacBook) would not
26   sit indefinitely on the local clipboard of a different Apple device (for example, that user’s
27   iPhone)—a basic privacy and security expectation of consumers and system architects alike—
28   LinkedIn intentionally built its App to circumvent this protection.

                                          Class Action Complaint
                                                    21
                Case 5:20-cv-04599-SVK Document 1 Filed 07/10/20 Page 24 of 43



 1          110.    In performing the above and related behaviors through its LinkedIn App version
 2   9.1.183 (and predecessor versions stretching back perhaps as early as 2016), LinkedIn violates at

 3   least subsections (a) and (d) of 18 U.S.C. § 2511.1
 4          111.    For example, LinkedIn intentionally intercepts an electronic communication
 5   through the normal behavior of its LinkedIn App version 9.1.183 (and similarly-coded predecessor
 6   versions) in at least the following common use cases:
 7                  •   When a person is using the LinkedIn App on their iPhone or iPad (here, the
 8                      “LinkedIn iOS Device”) and a copy command is entered on a nearby continuity-
 9                      enabled Apple device (e.g., a Macintosh computer, iPhone, or iPad signed into
10                      the same Apple ID), the information copied on the continuity-enabled Apple
11                      device is pushed via a Continuity Subsystem to temporary storage on the
12                      LinkedIn iOS Device. Without the user’s knowledge or approval, the LinkedIn
13                      App intercepts the pushed information through a surreptitious clipboard read
14                      upon the first active keystroke by a LinkedIn App user (e.g., text entry into a
15                      search bar; a message box; a post or status update; or other LinkedIn App
16                      keystroke). Upon the LinkedIn App’s intercept of the pushed information from
17                      the separate continuity-enabled Apple device, the 120-second timer limiting the
18                      persistence of that information on the LinkedIn iOS Device is destroyed without
19                      the user’s knowledge or consent. Thereafter, the LinkedIn App—and any other
20                      applications on the LinkedIn iOS App that may later be used before a new item
21                      is copied to the clipboard—may use, disclose, or otherwise access the

22                      intercepted information at their leisure, without the LinkedIn App user ever
23                      realizing that information copied on a different Apple device has covertly
24                      been intercepted and redirected to a persistent, local clipboard on the
25                      LinkedIn iOS Device.
26
27          1
              Plaintiff has reason to believe, but has not yet confirmed, that LinkedIn also violates
     subsection (c) by intentionally disclosing, or endeavoring to disclose, the contents of the electronic
28
     communications it intercepts from the Continuity / Universal Clipboard subsystem.

                                           Class Action Complaint
                                                     22
              Case 5:20-cv-04599-SVK Document 1 Filed 07/10/20 Page 25 of 43



 1                  •   When a person is using the LinkedIn App on their iPhone or iPad (again, the
 2                      “LinkedIn iOS Device”) and they enter BLE range of a continuity-enabled

 3                      Apple device (e.g., a Macintosh computer, iPhone, or iPad signed into the same
 4                      Apple ID), any information in the LinkedIn iOS Device’s Universal Clipboard
 5                      is pushed via a Continuity Subsystem to the continuity-enabled Apple device.
 6                      Without the user’s knowledge or approval, the LinkedIn App intercepts this
 7                      pushed information through a surreptitious clipboard read upon the next active
 8                      keystroke by a LinkedIn App user (e.g., text entry into a search bar; a message
 9                      box; a post or status update; or other LinkedIn App keystroke).
10          112.    In each of the above use cases, LinkedIn, through the LinkedIn App, intentionally
11   intercepts an electronic communication. For example, as described above, the LinkedIn App uses
12   repeated pasteboard (i.e., Universal Clipboard) reads to contemporaneously intercept (i) inbound
13   electronic communications to the LinkedIn iOS Device (information copied on, then electronically
14   pushed from, a separate Apple continuity device), as described in the first exemplary use case; and
15   (ii) outbound electronic communications from the LinkedIn iOS Device (information copied on
16   the LinkedIn iOS Device, then electronically pushed to a separate Apple continuity device), as
17   described in the second exemplary use case.
18          113.    In each of the exemplary use cases, LinkedIn’s interception is intentional. For
19   example, the LinkedIn App includes—as admitted by LinkedIn’s own executive—one or more
20   specific code paths expressly written to perform the electronic interception (performed via
21   surreptitious clipboard reads) described in each exemplary use case.

22          114.    In each of the exemplary use cases, LinkedIn intentionally uses, or endeavors to
23   use, the contents an electronic communication, knowing or having reason to know that the
24   information was obtained through interception of an electronic communication in violation of 18
25   U.S.C. § 2510 et seq.
26          115.    For example, for each “read” of the Universal Clipboard performed by the LinkedIn
27   App in the exemplary use cases, LinkedIn performs a “compare” on the contents of the intercepted
28   communication. As with all other aspects of LinkedIn’s surreptitious abuse of Apple’s Universal

                                          Class Action Complaint
                                                    23
              Case 5:20-cv-04599-SVK Document 1 Filed 07/10/20 Page 26 of 43



 1   Clipboard and continuity functionality, the “compare” function (i.e., LinkedIn’s use of intercepted
 2   electronic communications) is intentional, performed by purpose-built computer code in the

 3   LinkedIn App. Additionally, by executing compares repeatedly in connection with clipboard reads
 4   whenever the LinkedIn App is active on a LinkedIn iOS Device, LinkedIn uses information it
 5   knows or should know has been obtained through unlawful interception of content from Apple’s
 6   Universal Clipboard. Indeed, the clipboard read-and-compare functionality in the LinkedIn App
 7   appears to be specifically designed for such unlawful interception and use.
 8          116.    In each of the exemplary use cases, LinkedIn’s actions affect interstate commerce.
 9   For example, LinkedIn’s surreptitious activity intercepts, uses, and redirects information
10   electronically communicated through a Continuity Subsystem specifically designed by Apple to
11   require multilateral network authentication to an Apple ID auth server and wireless data
12   transmission between authenticated devices, which subsystem is integral to secure, private use of
13   personal electronic devices by tens of millions of Americans—and millions of LinkedIn App users
14   like Plaintiff and the proposed class.
15          117.    Each of the exemplary use cases is commonplace among LinkedIn App users with
16   at least two continuity-enabled Apple devices (e.g., an iPhone and a Mac; an iPhone and an iPad;
17   an iPad and a Mac; and various combinations and aggregations of the foregoing). Plaintiff is such
18   a LinkedIn App user, as are members of the proposed class.
19          118.    For example, Plaintiff is an active user of the LinkedIn App and owns and uses
20   multiple Continuity-enabled Apple devices that share a Universal Clipboard. When Plaintiff uses
21   his LinkedIn App contemporaneously with his MacBook or his other continuity-enabled Apple

22   devices (e.g., iPad), he suffers electronic interception by LinkedIn as described in the first
23   exemplary use case. When Plaintiff uses his LinkedIn App on his iPhone while walking around
24   (thereby entering in and out of BLE range of his MacBook and his other continuity-enabled Apple
25   devices (e.g., iPad)), he suffers electronic interception by LinkedIn as described in the second
26   exemplary use case. Plaintiff is representative of the proposed class of LinkedIn App users who
27   own at least two continuity-enabled Apple devices in both respects.
28

                                              Class Action Complaint
                                                        24
              Case 5:20-cv-04599-SVK Document 1 Filed 07/10/20 Page 27 of 43



 1          119.    The LinkedIn actions described above—including the LinkedIn App’s surreptitious
 2   interception of electronic Universal Clipboard communications as described in the exemplary use

 3   cases—are not necessary practices for providers of electronic communications, nor are they
 4   incidental to the act of facilitating electronic communications.
 5          120.    For each of the exemplary use cases, LinkedIn uses purpose-written computer code
 6   in the LinkedIn App to intercept electronic communications in Apple’s Universal Clipboard /
 7   Continuity Subsystem. LinkedIn’s intercepting technology is not used for the ability to send or
 8   receive Universal Clipboard / Continuity communications in either exemplary use case.
 9          121.    Plaintiff and Class Members have suffered harm and injury due to LinkedIn’s
10   above-described unlawful interception and use of their private and personal, confidential, and
11   sensitive communications on continuity-enabled Apple devices.
12          122.    Pursuant to 18 U.S.C. § 2520, Plaintiff and Class Members have been damaged by
13   the interception, disclosure, and/or use of their communications in violation of the Wiretap Act
14   and are entitled to: (1) appropriate equitable or declaratory relief; (2) damages, in an amount to be
15   determined at trial, assessed as the greater of (a) the sum of the actual damages suffered by Plaintiff
16   and the Class and any profits made by LinkedIn as a result of the violation or (b) statutory damages
17   of whichever is the greater of $100 per day per violation or $10,000; and (3) reasonable attorneys’
18   fees and other litigation costs reasonably incurred.
19                                            COUNT TWO
                             (on behalf of Plaintiff and the Continuity Class)
20                             THE STORED COMMUNICATIONS ACT
                                        (18 U.S.C. § 2701, et seq.)
21

22          123.    Plaintiff realleges and incorporates by reference all the preceding paragraphs and

23   allegations of this Complaint as if fully set forth here.

24          124.    Plaintiff, individually and on behalf of all Class Members, asserts violations of 18

25   U.S.C. § 2701(a) for LinkedIn’s unlawful and unauthorized access of electronic

26   communications—i.e., inbound and outbound Universal Clipboard data—that are temporarily

27   stored in the Universal Clipboard / Continuity Subsystem facility associated with these users’

28

                                            Class Action Complaint
                                                      25
             Case 5:20-cv-04599-SVK Document 1 Filed 07/10/20 Page 28 of 43



 1   continuity-enabled Apple devices in connection with that data’s wireless transmission via the
 2   cross-device Universal Clipboard.

 3          125.   The Universal Clipboard and Continuity Subsystem comprise a “facility” through
 4   which an electronic communication service is provided within the meaning of 18 U.S.C.
 5   § 2701(a)(1) and (2). The Universal Clipboard / Continuity Subsystem facility is a multi-device,
 6
 7
 8
 9
10
11
12
13
14
15
16   networked collection of hardware and software components (some local to Apple devices, some
17   in iCloud) that perform tightly integrated tasks to facilitate Apple’s cross-device Universal
18   Clipboard service—e.g., secure cross-device authentication with a trusted authority (iCloud);
19   wireless transmission and temporary storage of copied information; and security / privacy
20   safeguards such as local timeouts on cross-device data. The Universal Clipboard / Continuity
21   Subsystem facility comprises: (a) the Apple iCloud service, which is used for authentication and
22   coordination among Apple devices and their clipboards; (b) the volatile memory on each Apple
23   device wherein local clipboard information is temporarily stored; and (c) the networking and BLE
24   subsystem components on each continuity-enabled Apple device. The Continuity Subsystem and
25   the Universal Clipboard work together to ensure the synchronization and transmission among
26   Apple devices with properly authenticated user credentials through Apple’s iCloud service. A
27   high-level diagram of the Universal Clipboard / Continuity Subsystem facility appears below.
28

                                         Class Action Complaint
                                                   26
              Case 5:20-cv-04599-SVK Document 1 Filed 07/10/20 Page 29 of 43



 1          126.     As described in Count One and in the Facts section of this Complaint, LinkedIn,
 2   via regular operation of its LinkedIn App version 9.1.183 (and many predecessor versions)

 3   intentionally accesses information temporarily stored for transmission via Apple’s cross-device
 4   Universal Clipboard and Continuity Subsystem—sensitive information associated with, and
 5   private to, Plaintiff and Class Members. For example, in each exemplary use case set forth in Count
 6   One, LinkedIn intentionally accesses such temporarily-stored information. LinkedIn’s access to
 7   this information is unauthorized—indeed, it is done surreptitiously without notice to, or consent
 8   from, Plaintiff or Class Members, is done contrary to expected (reasonably so) application
 9   behavior, and circumvents system-level security and privacy safeguards Apple itself has built into
10   its Universal Clipboard / Continuity Subsystem facility (e.g., a 120-second timeout on cross-device
11   Universal Clipboard persistence). In short, for at least the exemplary use cases outlined in Count
12   One, LinkedIn intentionally accesses, and has intentionally accessed, without authorization a
13   facility through which an electronic communication service is provided in violation of 18 U.S.C.
14   § 2701(a)(1).
15          127.     Moreover, by accessing the contents of the Universal Clipboard without notice to,
16   or consent from, Plaintiff and Members of the Class, LinkedIn intentionally exceeded an
17   authorization to access a facility through which an electronic communication service is provided
18   in violation of 18 U.S.C. § 2701(a)(2). As noted above, for each exemplary use case, LinkedIn’s
19   access to the Universal Clipboard / Continuity Subsystem facility intentionally exceeds an
20   authorization: LinkedIn accesses the Universal Clipboard / Continuity Subsystem facility
21   surreptitiously, without notice to or consent from Plaintiff or Class Members (whose data LinkedIn

22   is accessing from that facility); the LinkedIn App’s behavior to access this facility is done contrary
23   to reasonably expected application behavior in a computer or mobile device; and LinkedIn’s access
24   deliberately circumvents system-level security and privacy safeguards Apple itself has built into
25   its Universal Clipboard / Continuity Subsystem facility (e.g., a 120-second timeout on cross-device
26   Universal Clipboard persistence).
27          128.     LinkedIn’s actions in accessing the Universal Clipboard / Continuity Subsystem
28   facility affect interstate commerce. For example, LinkedIn’s surreptitious activity intercepts, uses,

                                           Class Action Complaint
                                                     27
                Case 5:20-cv-04599-SVK Document 1 Filed 07/10/20 Page 30 of 43



 1   and redirects information electronically communicated through a Continuity Subsystem
 2   specifically designed by Apple to require multilateral network authentication to an Apple ID auth

 3   server and wireless data transmission between authenticated devices, which subsystem is integral
 4   to secure, private use of personal electronic devices by tens of millions of Americans—and
 5   millions of LinkedIn App users like Plaintiff and the proposed class.
 6          129.    LinkedIn, through its LinkedIn App, repeatedly retrieves information stored and
 7   synchronized among a network of nearby continuity-enabled Apple devices without authorization
 8   by reading, without notice to, or consent from, users—including Plaintiff and Class Members—
 9   the contents of the cross-device Universal Clipboard and the local system clipboard on individual
10   devices.
11          130.    LinkedIn, through normal operation of its LinkedIn App, intentionally obtains and
12   alters a wire or electronic communication while it is in electronic storage. For example, the
13   information in each continuity-enabled Apple device’s local clipboard is stored temporarily in a
14   subsystem before it is pushed to nearby continuity-enabled Apple devices as part of the cross-
15   device Universal Clipboard. The LinkedIn App reads and uses this information. Additionally, the
16   LinkedIn App reads and uses information stored and synchronized across multiple continuity-
17   enabled Apple devices through the Universal Clipboard / Continuity Subsystem facility, and in
18   doing so obtains and alters a wire or electronic communication while it is in electronic storage.
19          131.    Because the LinkedIn App repeatedly issues surreptitious “paste” commands
20   without informing or asking for consent from users, LinkedIn makes the temporarily stored
21   information in the cross-device Universal Clipboard permanent on the local device on which the

22   LinkedIn App runs, circumventing Apple’s 120-second expiration timer for the information stored
23   and synchronized as part of the Universal Clipboard. This is an intentional act, designed to allow
24   unfettered, unauthorized, and unreasonable access by a third-party iOS application (the LinkedIn
25   App) to sensitive clipboard contents on nearby Apple devices.
26          132.    The LinkedIn App repeatedly and continuously reads information from the local
27   device clipboard and the cross-device Universal Clipboard because it was intentionally
28   programmed to do so by LinkedIn. Indeed, programming the LinkedIn App to perform in the

                                          Class Action Complaint
                                                    28
              Case 5:20-cv-04599-SVK Document 1 Filed 07/10/20 Page 31 of 43



 1   manner described in this Count requires the intentional writing, testing, debugging, and
 2   deployment of purpose-built computer software code, including the use of Apple iOS application

 3   programming interfaces.
 4          133.    The information read and used by the LinkedIn App constitutes and “Electronic
 5   communication” because it involves the transfer of signs, signals, writing, images, sounds, data,
 6   or intelligence of any nature transmitted in whole or in part by a wire, radio, electromagnetic,
 7   photoelectric or photooptical system that effects interstate or foreign commerce. 18 U.S.C.
 8   § 2510(12). The information read from system clipboards and the Universal Clipboards includes
 9   pictures, texts, files and other objects. Moreover, the information is transmitted to and from the
10   Universal Clipboard through electromagnetic, wire, and radio transmissions—namely using
11   wireless networks, including BLE and WiFi. The electronic communications in question—and the
12   sensitive pictures, texts, files, and other objects described here—are those of Plaintiff and Class
13   Members. LinkedIn’s access and use of these communications is indisputably unauthorized by
14   Plaintiff and Class Members—who among other things definitionally have not entered a user-
15   generated “paste” command in either of the exemplary use cases, or during any other aspect of the
16   LinkedIn App’s clipboard-abusing behavior.
17          134.    The Continuity Subsystem and the Universal Clipboard, which together comprise
18   a facility for the transmission of electronic communication, only perform in conjunction with
19   Apple’s iCloud electronic communication service, such that the synchronization of information
20   among Apple devices indisputably employs the instrumentalities of interstate commerce and
21   affects interstate commerce.

22          135.    LinkedIn’s actions described in this Count are not necessary practices for providers
23   of electronic communications, nor are they incidental to the act of facilitating electronic
24   communications.
25          136.    The LinkedIn App’s continuous reading of the system clipboards and the Universal
26   Clipboard is not part of the intended use of the LinkedIn App. Moreover, no part of the User or
27   Privacy Agreement between Plaintiff (or the Class Members) and LinkedIn discloses any use or
28   action by LinkedIn involving the contents of user clipboards.

                                          Class Action Complaint
                                                    29
              Case 5:20-cv-04599-SVK Document 1 Filed 07/10/20 Page 32 of 43



 1          137.     As a result of LinkedIn’s violations of the Stored Communications Act, Plaintiff
 2   and Class Members have suffered harm and injury, including but not limited to the invasion of

 3   their privacy rights, due to the unauthorized disclosure of private and personal, confidential, and
 4   sensitive communications.
 5          138.     Pursuant to 18 U.S.C. § 2707, Plaintiffs and Class Members are entitled to:
 6   (1) appropriate equitable or declaratory relief; (2) damages, in an amount to be determined at trial,
 7   assessed as the sum of the actual damages suffered by Plaintiffs and Class Members, and any
 8   profits made by LinkedIn as a result of the violation, but in no case less than the minimum statutory
 9   damages of $1,000 per person; and (3) reasonable attorneys’ fees and other litigation costs
10   reasonably incurred.
11                                            COUNT THREE
                   (on behalf of Plaintiff and the Nationwide LinkedIn App User Class)
12                                        Intrusion Upon Seclusion
13          139.     Plaintiff realleges and incorporates by reference all the preceding paragraphs and

14   allegations of this Complaint as if fully set forth here.

15          140.     LinkedIn, through normal operation of the LinkedIn App, intrudes upon and has

16   intruded upon the seclusion of Plaintiff and Class Members. For example, version 9.1.183 of the

17   LinkedIn App—and many prior versions dating back potentially several years—have, in their

18   normal operation, facilitated LinkedIn’s intentional intrusion into places, conversations, and

19   matters as to which Plaintiff and Class Members had a reasonable expectation of privacy, and these

20   intrusions were highly offensive to a reasonable person, as described below and throughout this

21   Complaint.

22          141.     As described in Counts One and Two and in the Facts section of this Complaint,

23   LinkedIn uses and has used the LinkedIn App to intercept, record, transmit, and use Plaintiff’s and

24   Class Members’ electronic communications from Apple’s Universal Clipboard without those

25   persons’ knowledge or consent. This constitutes and has constituted an intentional intrusion upon

26   the Plaintiff’s and Class Members’ solitude or seclusion in that LinkedIn effectively placed itself

27   in the middle of a conversation to which it was not invited, welcomed, or authorized.

28

                                            Class Action Complaint
                                                      30
              Case 5:20-cv-04599-SVK Document 1 Filed 07/10/20 Page 33 of 43



 1          142.    Plaintiff and Class Members did not consent to, authorize, or know about
 2   LinkedIn’s intrusion at the time occurred. Plaintiff and Class Members never agreed (nor even

 3   knew) that LinkedIn would—surreptitiously and without user direction such as a user-initiated
 4   paste command—repeatedly read and issue compare and paste commands to both local device
 5   clipboards and Apple’s cross-device Universal Clipboard.
 6          143.    Plaintiff and Class Members did not consent to the information in their local device
 7   clipboard or their cross-device Universal Clipboard being read without their permission or
 8   direction by LinkedIn. Indeed, nothing in any agreements Plaintiff or Class Members made with
 9   LinkedIn disclosed or even hinted that a user’s private information from other apps and even other
10   devices would be repeatedly read, compared, and pasted by the LinkedIn App from a user’s local
11   clipboard or cross-device Universal Clipboard without the user’s express direction (e.g., through
12   a user-initiated paste command).
13          144.    LinkedIn’s intentional intrusion on Plaintiff’s and Class Members’ solitude and
14   seclusion without consent would be highly offensive to a reasonable person. Plaintiff and Class
15   Members reasonably expected, based on Apple and LinkedIn disclosures and a widespread,
16   common understanding of how device clipboards (a longstanding staple of personal computing)
17   work, that LinkedIn would not be autonomously reading and using the contents of a user’s
18   clipboard—let alone repeatedly doing so, and reading clipboard information communicated from
19   other devices—without a user-initiated paste command in the LinkedIn App.
20          145.    LinkedIn’s intentional intrusion into Plaintiff and Class Members’ private
21   conversations was further highly offensive to a reasonable person in that it violated federal and

22   state laws designed to protect individual privacy.
23          146.    LinkedIn’s surreptitious taking and use of personal, confidential, and private
24   information from millions of individuals—including Plaintiff and Class Members—was highly
25   offensive because it violated these users’ expectations of privacy that have been established by
26   general social norms. Privacy polls and studies consistently show that the overwhelming majority
27   of Americans believe one of the most important privacy rights is the need for an individual’s
28   affirmative consent before personal data is harvested or shared. Plaintiff agrees.

                                          Class Action Complaint
                                                    31
              Case 5:20-cv-04599-SVK Document 1 Filed 07/10/20 Page 34 of 43



 1          147.     As described in Counts One and Two and in the Facts section, LinkedIn
 2   intentionally engages in the privacy-harming misconduct alleged in this Complaint, including the

 3   misconduct that intrudes upon Plaintiff and Class Members’ seclusion. Given LinkedIn’s business
 4   model of directly and indirectly monetizing data, the complained-of actions by LinkedIn—
 5   including the LinkedIn App’s near-constant, surreptitious information-mining of users’ local and
 6   cross-device clipboards—are plainly intended to obtain additional data for LinkedIn’s substantial
 7   profit, including, but not limited to, enhanced monetization of the LinkedIn App.
 8          148.     As a result of LinkedIn’s actions, Plaintiff and Class Members have suffered harm
 9   and injury, including but not limited to the invasion of their privacy rights.
10          149.     Unwanted access to data by electronic or other covert means, in violation of the law
11   or social norms, is actionable under California law.
12          150.     Plaintiff and the Class Members have been damaged as a direct and proximate result
13   of LinkedIn’s invasion of their privacy, and are entitled to just compensation.
14          151.     Plaintiff and the Class seek appropriate relief for that injury, including but not
15   limited to damages that will reasonably compensate Plaintiff and Class Members for the harm to
16   their privacy interests, as well as disgorgement of profits made by LinkedIn as a result of its
17   intrusions upon Plaintiff’s and Class Members’ privacy.
18                                             COUNT FOUR
                   (on behalf of Plaintiff and the Nationwide LinkedIn App User Class)
19                                           Invasion of Privacy
20          152.     Plaintiff realleges and incorporates by reference all the preceding paragraphs and

21   allegations of this Complaint as if fully set forth here.

22          153.     Article I, section 1 of the California Constitution provides: “All people are by

23   nature free and independent and have inalienable rights. Among these are enjoying and defending

24   life and liberty, acquiring, possessing, and protecting property, and pursuing and obtaining safety,

25   happiness, and privacy.” Art. I., Sec. 1, Cal. Const.

26          154.     To state a claim for invasion of privacy under the California Constitution, a plaintiff

27   must establish (1) a legal protected privacy interest; (2) a reasonable expectation of privacy; and

28

                                            Class Action Complaint
                                                      32
              Case 5:20-cv-04599-SVK Document 1 Filed 07/10/20 Page 35 of 43



 1   (3) and intrusion so serious in nature, scope, and actual or potential impact as to constitute an
 2   egregious breach of the social norms.

 3           155.    The right to privacy in California’s Constitution creates a right of action against
 4   private and government entities.
 5           156.    LinkedIn has intruded upon Plaintiff’s and Class Members’ legally protected
 6   privacy interests, including their: (i) interests in precluding the dissemination or misuse of sensitive
 7   and confidential information (“informational privacy”); (ii) interests in making intimate personal
 8   decisions or conducting personal activities without observation, intrusion, or interference
 9   (“autonomy privacy”); (iii) the Electronic Communications Privacy Act as alleged in Count One;
10   (iv) the Stored Communications Act, as alleged in Count Two; and (v) the LinkedIn Terms of
11   Service and Privacy Policy.
12           157.    The confidential and sensitive information that LinkedIn intercepted, recorded,
13   transmitted, and disclosed without Plaintiff and Class Members’ authorization and/or consent
14   included, for example, Plaintiff’s and Class Members’ private text messages, photos, e-mails, and
15   the contents of the webpages they visited and/or interacted with, including secure webpages.
16   Plaintiff and Class Members had a legally protected informational privacy interest in this
17   confidential and sensitive information, as well as an autonomy privacy interest in conducting their
18   personal activities without observation, intrusion, or interference.
19           158.    Plaintiff and Class Members had a reasonable expectation of privacy in the
20   circumstances alleged in this Complaint in that: (i) LinkedIn’s invasion of privacy occurred as
21   Plaintiff and Class Members placed information into their local device clipboards and/or cross-

22   device Universal Clipboards for their own personal use; (ii) the information placed in local device
23   clipboards and the cross-device Universal Clipboard includes highly sensitive information such as
24   photos, text messages, e-mails, health records, cryptographic keys, and other private information;
25   and (iii) Plaintiff and Class Members could not reasonably expect LinkedIn would commit acts in
26   violation of federal and state laws protecting privacy to repeatedly and without consent read and
27   use the sensitive information from their local device clipboards and cross-device Universal
28   Clipboards.

                                            Class Action Complaint
                                                      33
              Case 5:20-cv-04599-SVK Document 1 Filed 07/10/20 Page 36 of 43



 1          159.     LinkedIn’s actions constituted a serious invasion of privacy that would be highly
 2   offensive to a reasonable person in that: (i) the invasion occurred within a zone of privacy protected

 3   by the California Constitution, namely the collection of unnecessary information by businesses
 4   without consent, and the misuse of information gathered for one person in order to serve other
 5   purposes; (ii) the invasion deprived Plaintiff and Class Members of the ability to control circulation
 6   of personal information, which is considered fundamental to the right of privacy; and (iii) the
 7   invasion violated several federal and state laws, including, among others, the Electronic
 8   Communications Privacy Act and the Stored Communications Act.
 9          160.     LinkedIn’s invasion violated the privacy rights of Plaintiff—as well as hundreds of
10   thousands, if not millions, of Class Members—without Plaintiff’s or Class Members’ authorization
11   or consent. LinkedIn’s illegal acts against hundreds of thousands, if not millions, of its own app
12   users (including Plaintiff and Class Members), constituted and constitutes an egregious breach of
13   social norms.
14          161.     LinkedIn’s surreptitious and unauthorized interception, capture, and misuse of
15   hundreds of thousands, if not millions, of LinkedIn App users’ (including Plaintiff’s and Class
16   Members’) personal confidential information constituted an egregious breach of social norms.
17          162.     LinkedIn lacked any compelling or legitimate business interest in intercepting,
18   capturing, and reading the personal, private, and confidential information of hundreds of
19   thousands, if not millions, of LinkedIn App users (including Plaintiff and Class Members), who
20   did not consent or authorize LinkedIn’s behavior. Plaintiff specifically did not consent to,
21   authorize, or know about the LinkedIn behavior alleged in this Complaint.

22          163.     LinkedIn intentionally engages in the misconduct described here to, at minimum,
23   use information mined from users’ local and cross-device clipboards to increase the monetization
24   of its mobile products, generating substantial profits.
25          164.     As a result of LinkedIn’s actions, Plaintiff and Class Members have been damaged
26   as a direct and proximate result of LinkedIn’s invasion of privacy and are entitled to just
27   compensation.
28

                                           Class Action Complaint
                                                     34
                Case 5:20-cv-04599-SVK Document 1 Filed 07/10/20 Page 37 of 43



 1          165.     Plaintiff and Class Members seek appropriate relief for that injury, including but
 2   not limited to damages that will reasonably compensate Plaintiff and Class Members for the harm

 3   to their privacy interests, as well as disgorgement of profits made by LinkedIn as a result of its
 4   invasion of Plaintiff and Class Members’ privacy.
 5                                              COUNT FIVE
                   (on behalf of Plaintiff and the Nationwide LinkedIn App User Class)
 6                                           Breach of Contract
 7          166.     Plaintiff realleges and incorporates by reference all the preceding paragraphs and

 8   allegations of this Complaint as if fully set forth here.

 9          167.     As detailed below, Plaintiff entered into a valid contract with LinkedIn, a contract

10   which LinkedIn breached by intercepting, reading, and making use of information in Plaintiff’s

11   and Class Members’ local device clipboard and cross-device Universal Clipboard without their

12   consent.

13          168.     Plaintiff and Class Members downloaded the LinkedIn App from the Apple App

14   Store. In order to use the LinkedIn app, Plaintiff and Class Members must create or already possess

15   a LinkedIn account and agree to LinkedIn’s User Agreement and the LinkedIn Privacy Policy.

16          169.     By agreeing to the LinkedIn User Agreement and Privacy Policy, Plaintiff and

17   Class Members have fully complied with their obligations under those agreements with regard to

18   their use of LinkedIn’s services.

19          170.     The User Agreement purports to be a legally binding contract. It states:

20                   You agree that by clicking “Join Now”, “Join LinkedIn”, Sign Up”
                     or similar, registering, accessing or using our services (described
21                   below), you are agreeing to enter into a legal binding contract with
                     LinkedIn (even if you are using our Services on behalf of a
22
                     company). If you do not agree to this contract (“Contract” or “User
23                   Agreement”), do not click “Join Now” (or similar) and do not access
                     or otherwise use any of our Services. If you wish to terminate this
24                   contract, at any time you can do so by closing your account and no
                     longer accessing or using our Services.
25
     (emphasis in the original).
26
            171.     The User Agreement incorporates by reference the LinkedIn Privacy Policy. The
27
     User Agreement states:
28

                                            Class Action Complaint
                                                      35
              Case 5:20-cv-04599-SVK Document 1 Filed 07/10/20 Page 38 of 43



 1                  As a Visitor or Member of our Services, the collection, use and
                    sharing of your personal data is subject to this Privacy Policy
 2                  [hyperlink] (which includes our Cookie Policy and other documents
                    referenced in this Privacy Policy) and updates.
 3
 4          172.    The User Agreement thus incorporates the Privacy Policy by reference. The Privacy

 5   Policy, along with other incorporated documents, are all part of the contract between Plaintiff and

 6   Class Members, and LinkedIn.

 7          173.    The Privacy Policy states that the following information is collected about a user’s

 8   device and location:

 9                  1.5 Your Device and Location

10                  When you visit or leave our Services (including some plugins and
                    our cookies or similar technology on the sites of others), we receive
11                  the URL of both the site you came from and the one you go to and
                    the time of your visit. We also get information about your network
12                  and device (e.g., IP address, proxy server, operating system, web
                    browser and add-ons, device identifier and features, cookie IDs
13
                    and/or ISP, or your mobile carrier). If you use our Services from a
14                  mobile device, that device will send us data about your location
                    based on your phone settings. We will ask you to opt-in before we
15                  use GPS or other tools to identify your precise location.
16          174.    The Privacy Policy is granular about what information is collected, including on
17   mobile devices. It does not state that the LinkedIn App reads information from the local device
18   clipboard or cross-device Universal Clipboard without a user-initiated paste command—or other
19   authorization or consent to read information from those sources. Indeed, the Privacy Agreement
20   makes no mention at all of the local device clipboard and/or the cross-device Universal Clipboard.
21          175.    Likewise, the Privacy Policy’s Section 1.1 explains that information is collected
22   when a user fills out forms and interacts with LinkedIn, but it omits that information is also
23   collected from the local device clipboard and/or cross-device Universal Clipboard without
24   notification to, or consent from, the user. Indeed, the Privacy Policy says nothing at all about local
25   device clipboard and/or cross-device Universal Clipboard information being collected upon
26   interaction with text boxes in LinkedIn:
27
28

                                           Class Action Complaint
                                                     36
              Case 5:20-cv-04599-SVK Document 1 Filed 07/10/20 Page 39 of 43



 1                   Posting and Uploading
 2                   We collect personal data from you when you provide, post, or
                     upload it to our Services, such as when you fill out a form, (e.g.,
 3                   with demographic data or salary), respond to a survey, or submit a
 4                   resume or fill out a job application on our Services. If you opt to
                     import your address book, we receive your contracts (including
 5                   contract information your service provider(s) or app automatically
                     added to your address book when you communicated with addresses
 6                   or numbers not already on your list).
 7                   If you sync your contacts or calendars with our Services, we will
                     collect your address book and calendar meeting information to keep
 8
                     growing your network by suggesting connections for you and others,
 9                   and by providing information about events, e.g., times, places,
                     attendees and contacts.
10
                     You don’t have to post or upload personal data; though if you
11                   don’t, it may limit your ability to grow and engage with your
                     network over our Services.
12
13   (emphasis added)
14           176.    The Privacy Policy is clear: information is voluntarily provided, and there is no
15   requirement to provide information. Moreover, there is no disclosure that interaction with forms
16   on LinkedIn while using the LinkedIn App will result in the reading of the local device clipboard
17   and/or cross-device Universal Clipboard without notice to, or consent from, the user.
18           177.    LinkedIn’s statements about its data collection, storage, and use constitute a
19   promise that is legally binding and integral and material to its contracts with Plaintiff and Class
20   Members. LinkedIn breached its promises about the scope of its data collection and omitted
21   material facts in its disclosures about its practices.
22           178.    LinkedIn, by speaking partially, has a duty to speak fully and truthfully. By failing
23   to tell the whole truth about how and when it collects data from users and/or uses data from users,
24   it has breached its contract.
25           179.    As a result of the breaches of the contracts with Plaintiff and Class Members,
26   Plaintiff and Class Members have suffered damages in an amount to be determined at trial.
27   Specifically, the services Plaintiff and Class Members have received are worth less than the
28

                                            Class Action Complaint
                                                      37
              Case 5:20-cv-04599-SVK Document 1 Filed 07/10/20 Page 40 of 43



 1   personal information they exchanged for those services. Moreover, LinkedIn is unjustly enriched
 2   and/or must make restitution for profiting from its breach of contract.

 3          180.     In addition, or in the alternative, Plaintiff and the Class Members seek damages that
 4   will reasonably compensate Plaintiffs and Class Members for the harms to their privacy interest
 5   from LinkedIn’s behavior. By obtaining local device clipboard and cross-device Universal
 6   Clipboard information without user consent, LinkedIn invaded Plaintiff’s and Class Members’
 7   privacy interests. As a result, Plaintiff and Class Members have suffered damages.
 8          181.     Indeed, photos, text messages, e-mails, and portions of websites, including secured
 9   websites, are highly valuable to LinkedIn because this information can be mined using machine
10   learning to make its app and social network more predictive and better suited to serve content and
11   advertising to users. The precise value and content of what LinkedIn took through the misbehavior
12   of the LinkedIn App set forth in this Complaint requires information that is likely to be exclusively
13   in the possession, custody, and control of LinkedIn, and the value of that content will require
14   discovery of LinkedIn’s business practices, including expert discovery. Plaintiff and Members of
15   the Class routinely copied or cut the sort of highly valuable information described in the first
16   sentence of this paragraph (photos, text messages, e-mails, portions of websites, etc.) into their
17   continuity-enabled Apple device clipboards, and LinkedIn has been unjustly enriched by
18   improperly and without authorization accessing and using this information.
19          182.     LinkedIn engages in the conduct alleged in this Complaint to increase the value and
20   monetizability of its LinkedIn App and LinkedIn social network, and generates substantial profit
21   as a result. Plaintiff and Class Members are entitled to disgorgement of profits LinkedIn has

22   obtained as a result of enhanced value from surreptitiously accessing and using information from
23   local device clipboards and cross-device Universal Clipboards without user consent.
24                                              COUNT SIX
                   (on behalf of Plaintiff and the Nationwide LinkedIn App User Class)
25                        Violation of the California Unfair Competition Law,
                                   Cal. Bus. & Prof. Code § 17200, et seq.
26
            183.     Plaintiff realleges and incorporates by reference all the preceding paragraphs and
27
     allegations of this Complaint as if fully set forth here.
28

                                            Class Action Complaint
                                                      38
              Case 5:20-cv-04599-SVK Document 1 Filed 07/10/20 Page 41 of 43



 1          184.    LinkedIn engaged in business acts and practices deemed “unlawful” under the
 2   UCL, because, as alleged above, LinkedIn unlawfully, intercepted, obtained, acquired, used,

 3   and/or misused Plaintiff’s and Class Members’ local device clipboard and cross-device Universal
 4   Clipboard information, including sensitive information stored therein, without consent in violation
 5   of the Electronic Communications Privacy Act, the Stored Communications Act, California
 6   common law, and the California Constitution.
 7          185.    LinkedIn also engaged in business acts or practices deemed “unfair” under the UCL
 8   because, as alleged above, LinkedIn failed to disclose during the Class Period that the LinkedIn
 9   App was reading from local device clipboards and cross-device Universal Clipboards without
10   users’ consent or knowledge.
11          186.    Unfair acts under the UCL have been interpreted using three different tests: (1)
12   whether the public policy which is predicate to a consumer unfair competition action under the
13   unfair prong of the UCL is tethered to specific constitutional, statutory, or regulatory provisions;
14   (2) whether the gravity of the harm to the consumer caused by the challenged business practice
15   outweighs the utility of the defendant’s conduct; and (3) whether the consumer injury is
16   substantial, not outweighed by any countervailing benefits to consumers or competition, and is an
17   injury that consumers themselves could not reasonably have avoided. LinkedIn’s conduct is unfair
18   under each of these tests.
19          187.    First, as described above, LinkedIn’s conduct violates the policies of (at least) the
20   Electronic Communications Privacy Act, the Stored Communications Act, California common
21   law, and the California Constitution. Second, the gravity of the harm from LinkedIn’s secret

22   interception, acquisition, capture, and misuse of Plaintiff’s and Class Members’ communications
23   is significant, and there is no corresponding benefit to consumers from such conduct. Third,
24   because Plaintiff and Class Members were completely unaware of LinkedIn’s secret acquisition of
25   local device clipboard and cross-device Universal Clipboard contents, they could not have possibly
26   avoided the harm.
27          188.    Had Plaintiff and Class Members known that their communications would be
28   intercepted, acquired, captured, and/or misused, they would not have downloaded and used the

                                          Class Action Complaint
                                                    39
              Case 5:20-cv-04599-SVK Document 1 Filed 07/10/20 Page 42 of 43



 1   LinkedIn App and/or would not have used the LinkedIn service. By surreptitiously intercepting,
 2   acquiring, capturing, and/or misusing local device clipboard and cross-device Universal Clipboard

 3   information, LinkedIn has taken property from Plaintiff and Class Members without providing just
 4   or any compensation.
 5           189.    Plaintiff, individually and on behalf of the Class, seeks an injunction enjoining
 6   LinkedIn from engaging in the unlawful conduct alleged in this Count.
 7                                            PRAYER FOR RELIEF
 8           WHEREFORE, Plaintiffs pray that this Court:
 9           A.      Enter an order certifying this case as a class action pursuant to Federal Rule of Civil
10   Procedure 23;
11           B.      Enter a judgment declaring that Defendant has committed the violations of law
12   alleged in this case;
13           C.      Award actual, compensatory, statutory, punitive, and/or consequential damages, as
14   called for by the respective statutes and other causes of action violated by Defendant;
15           D.      Award Plaintiff the costs of this action, including reasonable attorneys’ fees and
16   expenses and expert fees;
17           E.      Enjoin Defendant from continue to improperly access information, including
18   electronic communications, stored on iOS and MacOS clipboards and/or the Universal Clipboard.
19           F.      Award declaratory relief;
20           G.      Award pre-judgment and post-judgment interest at the highest rate allowed by law;
21   and

22           H.      Grant such further relief as this Court may deem just and proper.
23
24
25
26
27
28

                                           Class Action Complaint
                                                     40
                Case 5:20-cv-04599-SVK Document 1 Filed 07/10/20 Page 43 of 43



 1                                             JURY DEMAND
 2          Pursuant to Federal Rule of Civil Procedure 38, Plaintiffs, individually and on behalf of

 3   the Class they seek to represent, demand a jury on any issue so triable of right by a jury.
 4
 5    Dated: July 10, 2020                              Respectfully submitted,
 6                                                      /s/ Brian J. Dunne
                                                        Brian J. Dunne (CA 275689)
 7                                                      bdunne@bathaeedunne.com
                                                        BATHAEE DUNNE LLP
 8
                                                        633 West Fifth Street, 26th Floor
 9                                                      Los Angeles, CA 90071
                                                        Tel: (213) 462-2772
10
                                                        Yavar Bathaee (CA 282388)
11                                                      yavar@bathaeedunne.com
                                                        Edward M. Grauman* (NY 4196390)
12
                                                        egrauman@bathaeedunne.com
13                                                      Andrew C. Wolinsky* (NY 4892196)
                                                        awolinsky@bathaeedunne.com
14                                                      BATHAEE DUNNE LLP
                                                        445 Park Avenue, 9th Floor
15                                                      New York, NY 10022
16                                                      Tel: 332 205-7668

17                                                      Attorneys for Plaintiffs

18
19
20
21

22
23
24
25
26
27
28          *
                Pro hac vice to be sought.

                                             Class Action Complaint
                                                       41
